DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the medium, as claimed, is not claimed to be non-transitory, nor does the Specification preclude it from being transitory.  The applicant is urged to amend the claim to cite “A non-transitory computer-readable medium…”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al.: US2019/0163655A1.
As per claim 1, Yamaguchi teaches a chip fault diagnosis method (¶ 0001), including: determining an interrupt flag of an interrupt flag register based on first data 5identifying an interrupt state in the interrupt flag register (¶ 0033); and determining a fault state of a chip interrupt corresponding to the interrupt flag based on the interrupt flag (¶ 0035).  
As per claim 2, Yamaguchi teaches the method according to claim 1, wherein the determining a fault state 10of a chip interrupt corresponding to the interrupt flag based on the interrupt flag includes: determining a state type of the interrupt flag; and determining the fault state of the chip interrupt corresponding to the interrupt flag based on the state type of the interrupt flag (¶ 0035-0036).
As per claim 3, Yamaguchi teaches the method according to claim 2, wherein the state types of the interrupt flag include a first state type identifying an interrupt occurrence state and a second state type identifying an interrupt enabling state (¶ 0035-0036, wherein assert and negate are the two types); the determining the fault state of the chip interrupt corresponding to the 20interrupt flag based on the state type of the interrupt flag includes: if the first state type indicates an unset state type, determining the fault state of the chip interrupt corresponding to the interrupt flag to be that the interrupt has failed (¶ 0035, wherein if the flag is not changed (set), then there is a failure, 0039); if the first state type indicates a set state type, querying the second 25state type; and determining the fault state of the chip interrupt corresponding to the interrupt flag based on the second state type (¶ 0040, wherein the first type of flag can be valid, but the second is not and this presents a fault, 0042).
As per claim 7, Yamaguchi teaches the method according to claim 1, wherein the first data refers to data set in a preset field in the interrupt flag register, which changes based on the chip interrupt; and 15the interrupt flag is a flag corresponding to the first data, and indicates whether an interrupt has occurred at present (¶ 0036).
As per claim 8, Yamaguchi teaches a computer-readable storage medium, which stores a computer program used for executing a chip fault diagnosis method including: 20determining an interrupt flag of an interrupt flag register based on first data identifying an interrupt state in the interrupt flag register; and determining a fault state of a chip interrupt corresponding to the interrupt flag based on the interrupt flag (¶ 0033, 0035, see claim 1).
As per claim 9, Yamaguchi teaches  25the computer-readable storage medium according to claim 8, wherein the determining a fault state of a chip interrupt corresponding to the interrupt flag based on the interrupt flag includes: determining a state type of the interrupt flag; and 48determining the fault state of the chip interrupt corresponding to the interrupt flag based on the state type of the interrupt flag (¶ 0036).
As per claim 10, Yamaguchi teaches the computer-readable storage medium according to claim 9, wherein 5the state types of the interrupt flag include a first state type identifying an interrupt occurrence state and a second state type identifying an interrupt enabling state; the determining the fault state of the chip interrupt corresponding to the interrupt flag based on the state type of the interrupt flag includes: 10if the first state type indicates an unset state type, determining the fault state of the chip interrupt corresponding to the interrupt flag to be that the interrupt has failed; if the first state type indicates a set state type, querying the second state type; and 15determining the fault state of the chip interrupt corresponding to the interrupt flag based on the second state type (¶ 0035-0036, 0040, 0042, see claim 3). 
As per claim 14, Yamaguchi teaches the computer-readable storage medium according to claim 8, wherein the first data refers to data set in a preset field in the interrupt flag register, which changes based on the chip interrupt; and the interrupt flag is a flag corresponding to the first data, and it indicates 5whether an interrupt has occurred at present (¶ 0036, see claim 7).
As per claim 15, Yamaguchi teaches electronic equipment, including: a processor; and a memory for storing a processor-executable instruction, 10wherein the processor is used for reading the executable instruction from the memory and executing a chip fault diagnosis method including: determining an interrupt flag of an interrupt flag register based on first data identifying an interrupt state in the interrupt flag register; and determining a fault state of a chip interrupt corresponding to the 15interrupt flag based on the interrupt flag (¶ 0035-0036, 0040, 0042, see claim 1).
As per claim 16, Yamaguchi teaches the electronic equipment according to claim 15, wherein the determining a fault state of a chip interrupt corresponding to the interrupt flag based on the interrupt flag includes: 20determining a state type of the interrupt flag; and determining the fault state of the chip interrupt corresponding to the interrupt flag based on the state type of the interrupt flag (¶ 0036, see claim 2).
As per claim 17, Yamaguchi teaches the electronic equipment according to claim 16, wherein the state 25types of the interrupt flag include a first state type identifying an interrupt occurrence state and a second state type identifying an interrupt enabling state; 51the determining the fault state of the chip interrupt corresponding to the interrupt flag based on the state type of the interrupt flag includes: if the first state type indicates an unset state type, determining the fault state of the chip interrupt corresponding to the interrupt flag to be 5that the interrupt has failed; if the first state type indicates a set state type, querying the second state type; and determining the fault state of the chip interrupt corresponding to the interrupt flag based on the second state type (¶ 0035-0036, 0040, 0042, see claim 3).


Allowable Subject Matter
Claims 4-6,18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,812,439 to Hansen:  Interrupt types as to enable different modes of recovery.
US 2020/0159635A1 to Song et al.:  Multiple interrupt signals to signal chip ranks as to having a correctable error.
US 2016/0321131A1 to Miyamoto et al.:  First interrupt to signal for a CPU and the dump collection thereof, according to a second interrupt.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113